     8:19-cr-00119-BCB-MDN Doc # 79 Filed: 04/20/20 Page 1 of 3 - Page ID # 269



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                        Plaintiff,                                  8:19-CR-119

    vs.
                                                                      ORDER
    EMMANUEL JOHN,

                        Defendant.


          This matter is before the Court on the defendant's objection (filing 78) to
General Order 2020-08 (and by extension, General Order 2020-04) continuing
jury trials in the District through June 1, 2020. The defendant's objection will
be overruled.
          The Court's findings in General Order 2020-04 remain as pertinent—in
fact, even more pertinent—now as when they were initially made. The
President has declared a national emergency under the National Emergencies
Act, 50 U.S.C. § 1601 et seq., with respect to the COVID-19 pandemic.
Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020). The Governor of
Nebraska has declared an emergency in the entire State of Nebraska pursuant
to Neb. Rev. Stat. § 81-829.40. Proclamation (March 13, 2020). There is
established and substantial community spread of the novel coronavirus in the
District, and present public health guidelines suggest a 10-person limit on
public gatherings. Nebraska Department of Health and Human Services,
COVID-19          State     Overview,       http://dhhs.ne.gov/Pages/COVID-19-State-
Overview.aspx (last visited April 20, 2020).1

1   The Court recognizes that it is not legally bound by that limitation. But it would not be
consistent with the Court's duties to ignore the advice of public health officials.
  8:19-cr-00119-BCB-MDN Doc # 79 Filed: 04/20/20 Page 2 of 3 - Page ID # 270



      As explained in General Order 2020-04, under present conditions, the
Court questions whether it could summon a venire willing and able to try a
case to submission—and the Court has no questions about whether it should.
The requirements of jury selection and deliberation, at this time, pose risks to
the health of the jurors and trial participants that the Court is unwilling to
take. Just as importantly—perhaps more importantly—a fair trial depends on
the jurors feeling that their safety is assured. It is not hard to imagine, right
now, that a juror who felt endangered by continued deliberation might also feel
pressured to reach a verdict despite doubts about the evidence, or that a juror
who was uncomfortable with the environment in the courtroom might not be
able to give his or her full attention to the proceedings.
      But all of that is easy. The most difficult issue for the Court—and for the
state and nation—is knowing when the crisis has passed (or at least has passed
enough for risks to have been sufficiently mitigated) and to know what
activities are prudent to undertake and which must still be deferred for a
limited period of time. But while jury trials are among the most important
functions of the Court, they are likely to be among the difficult to resume,
precisely because of how a jury is drawn together and practically functions.
      At this point, the University of Nebraska Medical Center projects that
Nebraska's COVID-19 peak will occur at the end of April, which tells the Court
that while the rate of infection may be falling in May, it will not have fallen to
acceptable levels until at least the end of the month. See University of
Nebraska Medical Center, COVID 19: Preparing for the Peak, (April 15, 2020),
https://youtu.be/jVmc4LlJoCs?t=54. Nor is it practical (or consistent with the
ends of justice) to make such decisions on a day-to-day or even week-to-week
basis, given the need to plan for counsel and Court staff to be present, jurors
to be called, and witnesses and evidence to be presented.



                                       -2-
  8:19-cr-00119-BCB-MDN Doc # 79 Filed: 04/20/20 Page 3 of 3 - Page ID # 271



      Accordingly, as the Court has already found, the ends of justice are
served by continuing jury proceedings through at least June 1, 2020, and those
ends outweigh the best interests of the public and the defendant in a speedy
trial. See 18 U.S.C. § 3161(h)(7)(A).


      IT IS ORDERED that the defendant's objection (filing 78) is
      overruled.


      Dated this 20th day of April, 2020.

                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -3-
